FOSTER, Circuit Judge.
Appellant made a number of shipments in carload lots, loaded in box cars, of short logs, 51 to 57 inches long, from various points in Florida to Noeatee, Fla., all within a distance of 150 miles. There were two rates shown in appellee’s tariffs, one on logs under 6 feet in length, and one on logs, except cedar, with no qualification as to length, applying only to movements of less than 170* miles. Both rates applied to carload shipments and varied according to distance. Appellant paid the freight at the rates on short logs, which was the higher, and, contending that it was entitled to the lower rates on logs generally, brought this suit to recover the overcharges. Error is assigned to the action of the court in directing a verdict for defendant.
We find nothing ambiguous in the tariffs, nor inconsistent in the two rates. The short log rate applied to a commodity easily distinguishable from logs generally and requiring different equipment and handling. There is no doubt of the validity of the rate, and we are not concerned with the question as
to whether it is too high. The record presents no reversible error.
Affirmed.